In an action to restrain appellant from selling commodities of specified manufacturers below prices stipulated in contracts alleged to have been entered into pursuant to section 369-a of the General Business Law, and for damages, order granting respondents’ motion for leave to serve a supplemental complaint, affirmed, without costs. In the absence of a direction to the contrary in the order appealed from, the supplemental complaint may he considered as in addition to the original complaint. (Casassa v. Savarese, 149 App. Div. 243.) Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.